     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 1 of 15


     Todd M. Friedman (216752)
1    Adrian R. Bacon (2803332)
2    Law Offices of Todd M. Friedman, P.C.
     21550 Oxnard St., Suite 780
3    Woodland Hills, CA 91367
     Phone: 323-306-4234
4    Fax: 866-633-0228
     tfriedman@toddflaw.com
5
     abacon@toddflaw.com
6    Attorneys for Plaintiff, Judith Givens

7                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    JUDITH GIVENS, individually, and            Case No.
     on behalf of other members of the
10   general public similarly situated,          CLASS ACTION COMPLAINT
11                Plaintiff,                     (1) Violation of Unfair Competition
12                                                   Law (Cal. Business & Professions
            vs.                                      Code §§ 17200 et seq.)
13                                               (2) Violation of Fair Debt Collection
     WELLS FARGO BANK,                               Practices Act (15 U.S.C. §§ 1692 et
     NATIONAL ASSOCIATION and                        seq.)
14   SELECT PORTFOLIO SERVICING,                 (3) Violation of Rosenthal Fair Debt
     INC.,                                           Collection Practices Act (Cal. Civ.
15
                                                     Code §§ 1788 et seq.)
                  Defendants.
16

17                                               Jury Trial Demanded

18

19
20

21

22

23

24

25

26

27
28


                                        CLASS ACTION COMPLAINT
     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 2 of 15


1            Plaintiff Judith Givens (“Plaintiff”), individually and on behalf of all other
2    members of the public similarly situated, allege as follows:
3                               NATURE OF THE ACTION
4            1.    Plaintiff brings this class action Complaint against Defendants
5    WELLS        FARGO     BANK,      NATIONAL          ASSOCIATION       and   SELECT
6    PORTFOLIO SERVICING, INC. (hereinafter, jointly, “Defendants”) to stop
7    Defendant’s practice of falsely advertising that it will provide services that it has
8    no intention to provide and to redress for a nationwide class of consumers (“Class
9    Members”) whose mortgage loans were transferred during modification, within
10   the applicable statute of limitations period, by Defendant.
11           2.    Defendant WELLS FARGO BANK, NATIONAL ASSOCIATION
12   (individually, “WFB”) is a federally chartered banking institution and is engaged
13   in the business of providing loans and related services with its headquarters and
14   principle place of business in Sioux Falls, South Dakota.
15           3.    Defendant SELECT PORTFOLIO SERVICING, INC. (individually,
16   “SPS”) is a corporation of the state of Utah and is engaged in the business of loan
17   servicing with its headquarters and principle place of business in Salt Lake City,
18   Utah.
19           4.    Defendant WFB represents that it will provide certain trial periods
20   involving modified payments on mortgage loans and refinance said mortgage
21   loans at the end of these trial periods.
22           5.    Plaintiff and others similarly situated received these kinds of loans
23   from Defendant WFB and were subsequently informed that their loans had been
24   transferred to Defendant SPS.
25           6.    When Plaintiff and others similarly situated made modified payments
26   to Defendant SPS in reliance on Defendant WFB’s representations, they were
27   subsequently informed that their loans were in default.
28
                                                Page 1
                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 3 of 15


1          7.    Defendant WFB misrepresented and falsely advertised to Plaintiff
2    and others similarly situated that they were approved for modified payments and
3    refinancing, when in fact they did not and had no intention to do so.
4          8.    Defendant SPS misrepresented and falsely advertised to Plaintiff and
5    others similarly situated that it would honor the arrangements offered by
6    Defendant WFB, when in fact they did not and had no intention to do so.
7          9.    Defendants’ misrepresentations to Plaintiff and others similarly
8    situated caused them to receive these loans, which Plaintiff and others similarly
9    situated would not have taken absent these misrepresentations by Defendants and
10   their employees. In so doing, Defendants have violated Federal and California
11   consumer protection statutes.
12       NATURE OF THE CASE & COMMON ALLEGATIONS OF FACT
13         10.   Consumers take out loans from Defendant WFB, which Defendant
14   advertises as having certain payments.
15         11.   Consumers rely on the representations and advertisements of loan
16   providers in order to know which loans to purchase.
17         12.   Consumers further rely on Defendant WFB’s representations when it
18   offers them the opportunity to refinance their loans to lower their monthly
19   payments and/or interest rates.
20         13.   Defendant WFB frequently transfers said loans to servicing
21   companies such as Defendant SPS.
22         14.   Consumers reasonably expect that any offers of modification or
23   refinancing that they have agreed to with Defendant WFB will be honored by
24   Defendant SPS once their loans are transferred.
25         15.   Defendants profit from the sale of these loans. Without Defendants’
26   representations, many of the consumers would not have taken out these loans.
27         16.   The aforementioned representations are objectively false and
28
                                               Page 2
                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 4 of 15


1    constitute an unlawful, unfair, or deceptive business practices under Cal. Bus. &
2    Prof. Code §§ 17200 et. seq.
3             17.   Defendants’ violations of the law include, but not limited to, the
4    unlawful business practices involving transfers of mortgage loans, fraudulent and
5    unlawful debt collection practices, and selling deceptive loan modifications to
6    consumers in California.
7             18.   On behalf of the class, Plaintiff seeks an injunction requiring
8    Defendants to cease selling/acquiring loans undergoing modified payment
9    refinancing and an award of damages to the Class Members, together with costs
10   and reasonable attorneys’ fees.
11                             JURISDICTION AND VENUE
12            19.   This class action is brought pursuant to Federal Rule of Civil
13   Procedure 23.
14            20.   This matter is properly venued in the United States District Court for
15   the Eastern District of California, in that a substantial portion, if not all, of the
16   events giving rise to Defendant’s liability took place in this district.
17            21.   There is original federal subject matter jurisdiction over this matter
18   pursuant to the Class Action Fairness Act of 2005, Pub. L. 109-2, 119 Stat. 4 (Feb.
19   18, 2005), by virtue of 28 U.S.C. §1332(d)(2), which explicitly provides for the
20   original jurisdiction of federal courts in any class action in which at least 100
21   members are in the proposed plaintiff class, any member of the plaintiff class is a
22   citizen of a State different from the State of citizenship of any defendant, and the
23   matter in controversy exceeds the sum of $5,000,000.00, exclusive of interests and
24   costs.
25            22.   In the case at bar, there are at least 100 members in the proposed
26   Class, the total claims of the proposed Class members are in excess of
27   $5,000,000.00 in the aggregate, exclusive of interests and costs, and Plaintiff seeks
28
                                               Page 3
                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 5 of 15


1    to represent a nationwide class of consumers, establishing minimum diversity.
2                                     THE PARTIES
3          23.    Plaintiff Judith Givens is a citizen and resident of the State of
4    California, County of Yolo.
5          24.    Defendant WFB is a federally chartered banking institution and is
6    engaged in the business of providing loans and related services with its
7    headquarters and principle place of business in Sioux Falls, South Dakota.
8          25.    Defendant SPS is a corporation of the state of Utah and is engaged in
9    the business of loan servicing with its headquarters and principle place of business
10   in Salt Lake City, Utah.
11         26.    Plaintiff is informed and believes, and thereon alleges, that each and
12   all of the acts and omissions alleged herein were performed by, or is attributable
13   to, Defendants and/or their employees, agents, and/or third parties acting on its
14   behalf, each acting as the agent for the other, with legal authority to act on the
15   other’s behalf. The acts of any and all of Defendants’ employees, agents, and/or
16   third parties acting on its behalf, were in accordance with, and represent, the
17   official policy of Defendants.
18         27.    Plaintiff is informed and believes, and thereon alleges, that said
19   Defendants are in some manner intentionally, negligently, or otherwise
20   responsible for the acts, omissions, occurrences, and transactions of each and all
21   of their employees, agents, and/or third parties acting on their behalf, in
22   proximately causing the damages herein alleged.
23         28.    At all relevant times, Defendants ratified each and every act or
24   omission complained of herein. At all relevant times, Defendants aided and
25   abetted the acts and omissions as alleged herein.
26                                 PLAINTIFF’S FACTS
27         29.    On January 22, 2019, Plaintiff received a letter from Defendant WFB
28
                                              Page 4
                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 6 of 15


1    notifying her that she was approved for long-term mortgage assistance. The letter
2    stated that the option would give Plaintiff the opportunity to become current with
3    her payments without further late fees.
4          30.   The letter further stated that Plaintiff’s monthly mortgage payment
5    during the trial period would be $2,033.11, which was significantly lower than she
6    had previously paid.
7          31.   The letter further stated that Plaintiff could accept the offer by simply
8    making payments of $2,033.11 by the dates indicated, which were March 1, 2019;
9    April 1, 2019; and May 1, 2019.
10         32.   On January 30, 2019, Plaintiff received another letter from Defendant
11   WFB informing her that the servicing of her mortgage loan was being transferred
12   to Defendant SPS.
13         33.   Plaintiff upheld her end of the agreement by continuing to make
14   payments through the end of the trial period. Plaintiff further relied on Defendant
15   SPS’s representations that the agreement regarding modified payments would be
16   honored by them. Yet, even though the payments were made on time, and in the
17   agreed upon amount, Defendants wrongfully designated Plaintiff’s loan as in
18   default for underpayment.
19         34.   Such business practices rely on falsities and have a tendency to
20   mislead and deceive a reasonable consumer.
21         35.   Plaintiff is informed, believes, and thereupon alleges that such
22   representations were part of a common scheme to mislead consumers and
23   incentivize them to purchase Defendants’ services.
24         36.   In paying the modified monthly amounts, Plaintiff relied upon
25   Defendants’ representations.
26         37.   Plaintiff would not have paid the modified amounts if she knew that
27   the above-referenced statements made by Defendants were false.
28
                                               Page 5
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 7 of 15


1          38.    Had Defendant WFB properly marketed, advertised, and represented
2    the long-term mortgage assistance program, Plaintiff would not have underpaid on
3    her loan, nor would she have defaulted on her loan.
4          39.    Plaintiff paid her money to Defendant SPS because of the
5    representations of Defendants. Defendant SPS benefited from falsely representing
6    that it would honor the arrangement between Plaintiff and Defendant WFB.
7    Plaintiff received nothing for giving her money to Defendant. Defendant benefited
8    on the loss to Plaintiff and provided nothing of benefit to Plaintiff in exchange.
9                           CLASS ACTION ALLEGATIONS
10         40.    Plaintiff brings this action, on behalf of herself and all others similarly
11   situated, and thus, seeks class certification under Federal Rule of Civil Procedure
12   23.
13         41.    The class Plaintiff seeks to represent (the “Class”) is defined as
14   follows:
15                All consumers who, between the applicable statute of
                  limitations and the date of class certification, underpaid
16                or defaulted on their loans due to Defendants’ failure to
                  honor agreed-upon modifications of monthly payments.
17

18         42.    As used herein, the term “Class Members” shall mean and refer to the
19   members of the Class described above.
20         43.    Excluded from the Class are Defendant, its affiliates, employees,
21   agents, and attorneys, and the Court.
22         44.    Plaintiff reserves the right to amend the Class, and to add additional
23   subclasses, if discovery and further investigation reveals such action is warranted.
24         45.    Upon information and belief, the proposed class is composed of
25   thousands of persons. The members of the class are so numerous that joinder of
26   all members would be unfeasible and impractical.
27         46.    No violations alleged in this complaint are contingent on any
28
                                               Page 6
                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 8 of 15


1    individualized interaction of any kind between class members and Defendants.
2          47.    Rather, all claims in this matter arise from the identical, false,
3    affirmative written statements that the services would be provided for Class
4    Members’, when in fact, such representations were false.
5          48.    There are common questions of law and fact as to the Class Members
6    that predominate over questions affecting only individual members, including but
7    not limited to:
8                 (a)   Whether Defendants engaged in unlawful, unfair, or deceptive
9                       business practices in charging higher monthly payments to
10                      Plaintiff and other Class Members than they were promised;
11                (b)   Whether Defendants made misrepresentations with respect to
12                      the monthly payments charged to consumers;
13                (c)   Whether Defendants profited from the sale of the services;
14                (d)   Whether Defendants violated Cal. Bus. & Prof. Code § 17200,
15                      et seq.; 15 U.S.C. § 1692 et seq.; and Cal. Civ. Code § 1788 et
16                      seq.
17                (e)   Whether Plaintiff and Class Members are entitled to equitable
18                      and/or injunctive relief;
19                (f)   Whether Defendants’ unlawful, unfair, and/or deceptive
20                      practices harmed Plaintiff and Class Members; and
21                (g)   The method of calculation and extent of damages for Plaintiff
22                      and Class Members.
23         49.    Plaintiff is a member of the class she seeks to represent.
24         50.    The claims of Plaintiff are not only typical of all class members, they
25   are identical.
26         51.    All claims of Plaintiff and the class are based on the exact same legal
27   theories.
28
                                              Page 7
                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 9 of 15


1          52.    Plaintiff has no interest antagonistic to, or in conflict with, the class.
2          53.    Plaintiff is qualified to, and will, fairly and adequately protect the
3    interests of each Class Member, because Plaintiff’s damages stem from her
4    payment of modified monthly payments in reliance on Defendants’
5    misrepresentations during the Class Period. Defendants’ unlawful, unfair and/or
6    fraudulent actions concern the same business practices described herein
7    irrespective of where they occurred or were experiences. Plaintiff’s claims are
8    typical of all Class Members as demonstrated herein.
9          54.    Plaintiff will thoroughly and adequately protect the interests of the
10   class, having retained qualified and competent legal counsel to represent herself
11   and the class.
12         55.    Common questions will predominate, and there will be no unusual
13   manageability issues.
14                             FIRST CAUSE OF ACTION
15                      Violation of Unfair Business Practices Act
16                       (Cal. Bus. & Prof. Code §§ 17200 et seq.)
17         56.    Plaintiff incorporates by reference each allegation set forth above.
18         57.    Actions for relief under the unfair competition law may be based on
19   any business act or practice that is within the broad definition of the UCL. Such
20   violations of the UCL occur as a result of unlawful, unfair or fraudulent business
21   acts and practices.     A plaintiff is required to provide evidence of a causal
22   connection between a defendant's business practices and the alleged harm--that is,
23   evidence that the defendant's conduct caused or was likely to cause substantial
24   injury. It is insufficient for a plaintiff to show merely that the defendant's conduct
25   created a risk of harm. Furthermore, the "act or practice" aspect of the statutory
26   definition of unfair competition covers any single act of misconduct, as well as
27   ongoing misconduct.
28
                                               Page 8
                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 10 of 15


1                                                 UNFAIR
2          58.         California Business & Professions Code § 17200 prohibits any
3    “unfair     ...    business   act   or     practice.”       Defendants’   acts,   omissions,
4    misrepresentations, and practices as alleged herein also constitute “unfair”
5    business acts and practices within the meaning of the UCL in that their conduct is
6    substantially injurious to consumers, offends public policy, and is immoral,
7    unethical, oppressive, and unscrupulous as the gravity of the conduct outweighs
8    any alleged benefits attributable to such conduct. There were reasonably available
9    alternatives to further Defendants’ legitimate business interests, other than the
10   conduct described herein. Plaintiff reserves the right to allege further conduct
11   which constitutes other unfair business acts or practices. Such conduct is ongoing
12   and continues to this date.
13         59.         In order to satisfy the “unfair” prong of the UCL, a consumer must
14   show that the injury: (1) is substantial; (2) is not outweighed by any countervailing
15   benefits to consumers or competition; and, (3) is not one that consumers
16   themselves could reasonably have avoided.
17         60.         Here, Defendant’s conduct has caused and continues to cause
18   substantial injury to Plaintiff and members of the Class. Plaintiff and members of
19   the Class have suffered injury in fact due to Defendants’ decision to place their
20   accounts in default despite existing agreements for modified payments. Thus,
21   Defendants’ conduct has caused substantial injury to Plaintiff and the members of
22   the Class.
23         61.         Moreover, Defendants’ conduct as alleged herein solely benefits
24   Defendant while providing no benefit of any kind to any consumer.                      Such
25   deception utilized by Defendants convinced Plaintiff and members of the Class
26   that the mortgage assistance was being provided, in order to induce them to spend
27   money. In fact, knowing that the monthly payments were modified for Plaintiff
28
                                                      Page 9
                                              CLASS ACTION COMPLAINT
     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 11 of 15


1    and other putative class members, Defendants unfairly profited in that Defendants
2    could simply refuse to recognize the mortgage assistance, collect interest from
3    underpayment, and place consumers in default. Thus, the injury suffered by
4    Plaintiff and the members of the Class is not outweighed by any countervailing
5    benefits to consumers.
6          62.    Finally, the injury suffered by Plaintiff and members of the Class is
7    not an injury that these consumers could reasonably have avoided. Defendants
8    failed to take reasonable steps to inform Plaintiff and class members that the
9    modified payments would not be honored. As such, Defendant took advantage of
10   Defendants’ position of perceived power in order to deceive Plaintiff and the Class
11   members. Therefore, the injury suffered by Plaintiff and members of the Class is
12   not an injury which these consumers could reasonably have avoided.
13         63.    Thus, Defendants’ conduct has violated the “unfair” prong of
14   California Business & Professions Code § 17200.
15                                    FRAUDULENT
16         64.    California Business & Professions Code § 17200 prohibits any
17   “fraudulent ... business act or practice.” In order to prevail under the “fraudulent”
18   prong of the UCL, a consumer must allege that the fraudulent business practice
19   was likely to deceive members of the public.
20         65.    The test for “fraud” as contemplated by California Business and
21   Professions Code § 17200 is whether the public is likely to be deceived. Unlike
22   common law fraud, a § 17200 violation can be established even if no one was
23   actually deceived, relied upon the fraudulent practice, or sustained any damage.
24         66.    Here, not only were Plaintiff and the Class members likely to be
25   deceived, but these consumers were actually deceived by Defendant.             Such
26   deception is evidenced by the fact that Plaintiff paid a lower monthly payment
27   under the basic assumption that this was the correct payment amount. Plaintiff’s
28
                                             Page 10
                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 12 of 15


1    reliance upon Defendants’ deceptive statements was reasonable due to the unequal
2    bargaining power between herself and Defendants. For the same reason, it is likely
3    that Defendants’ fraudulent business practices would deceive other members of
4    the public.
5          67.     As explained above, Defendants deceived Plaintiff and other Class
6    Members by misrepresenting the nature of the long-term mortgage assistance
7    services.
8          68.     Thus, Defendants’ conduct has violated the “fraudulent” prong of
9    California Business & Professions Code § 17200.
10                                     UNLAWFUL
11         69.     California Business and Professions Code § 17200, et seq. prohibits
12   “any unlawful…business act or practice.”
13         70.     As explained above, Defendants deceived Plaintiff and other Class
14   Members by representing that monthly payments were a certain amount when in
15   fact they were not.
16         71.     Defendants used false advertising, marketing, and misrepresentations
17   to induce Plaintiff and Class Members to underpay and default on their loans, in
18   violation of California Business and Professions Code § 17500, et seq. Had
19   Defendants not falsely advertised, marketed or misrepresented the service,
20   Plaintiff and Class Members would not have agreed to it. Defendants’ conduct
21   therefore caused and continues to cause economic harm to Plaintiff and Class
22   Members.
23         72.     These representations by Defendants are therefore an “unlawful”
24   business practice or act under Business and Professions Code § 17200 et seq.
25         73.     Defendants have thus engaged in unlawful, unfair, and fraudulent
26   business acts entitling Plaintiff and Class Members to judgment and equitable
27   relief against Defendants, as set forth in the Prayer for Relief. Additionally,
28
                                             Page 11
                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 13 of 15


1    pursuant to Business and Professions Code § 17203, Plaintiff and Class Members
2    seek an order requiring Defendants to immediately cease such acts of unlawful,
3    unfair, and fraudulent business practices and requiring Defendants to correct their
4    actions.
5                             SECOND CAUSE OF ACTION
6                     Violation of Fair Debt Collection Practices Act
7                                 (15 U.S.C. § 1692 et seq.)
8          74.     Plaintiff incorporates by reference each allegation set forth above
9    herein.
10         75.     Defendants’ actions as detailed above constitute multiple violations
11   of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.
12         76.     Defendants falsely represented the character, amount, and/or legal
13   status of Plaintiff and Class Members’ debts, in violation of 15 U.S.C. §
14   1692e(2)(A).
15         77.     Defendants used false representations and/or deceptive means to
16   collect or attempt to collect Plaintiff and Class Members’ debts, in violation of 15
17   U.S.C. § 1692e(10).
18         78.     To the extent that Defendants’ actions, counted above, violated the
19   FDCPA, those actions were done knowingly and willfully.
20                             THIRD CAUSE OF ACTION
21               Violation of Rosenthal Fair Debt Collection Practices Act
22                             (Cal. Civ. Code § 1788 et seq.)
23         79.     Plaintiff incorporates by reference each allegation set forth above
24   herein.
25         80.     Pursuant to Cal. Civ. Code § 1788.17: “[n]otwithstanding any other
26   provision of this title, every debt collector collecting or attempting to collect a
27   consumer debt shall comply with the provisions of Sections 1692b to 1692j,
28
                                              Page 12
                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 14 of 15


1    inclusive, of, and shall be subject to the remedies in Section 1692k of, Title 15 of
2    the United States Code.”
3              81.   Thus, by engaging in conduct prohibited by Sections e(2)(A) and
4    e(10) of the FDCPA, Defendant violated the RFDCPA.
5              82.   To the extent that Defendants’ actions, counted above, violated the
6    RFDCPA, those actions were done knowingly and willfully.
7              83.   As a direct proximate result of Defendants’ conduct, Plaintiff and the
8    Class Members have suffered actual damages and other harm, thereby entitling
9    them to seek statutory damages in the amount of $1,000.00 each, actual damages,
10   and reasonably incurred attorney’s fees and costs. Cal. Civ. Code §1788.30.
11                                     MISCELLANEOUS
12             84.   Plaintiff and Class Members allege that they have fully complied with
13   all contractual and other legal obligations and fully complied with all conditions
14   precedent to bringing this action or all such obligations or conditions are excused.
15                               REQUEST FOR JURY TRIAL
16             85.   Plaintiff requests a trial by jury as to all claims so triable.
17                                   PRAYER FOR RELIEF
18             86.   Plaintiff, on behalf of herself and the Class, requests the following
19   relief:
20                   (a)   An order certifying the Class and appointing Plaintiff as
21                         Representative of the Class;
22                   (b)   An order certifying the undersigned counsel as Class Counsel;
23                   (c)   An order requiring WELLS FARGO BANK, NATIONAL
24                         ASSOCIATION and SELECT PORTFOLIO SERVICING,
25                         INC., at their own cost, to notify all Class Members of the
26                         unlawful and deceptive conduct herein;
27                   (d)   An order requiring WELLS FARGO BANK, NATIONAL
28
                                                  Page 13
                                          CLASS ACTION COMPLAINT
     Case 2:20-cv-02497-KJM-JDP Document 1 Filed 12/17/20 Page 15 of 15


1                     ASSOCIATION and SELECT PORTFOLIO SERVICING,
2                     INC., to engage in corrective advertising regarding the conduct
3                     discussed above;
4               (e)   Actual damages suffered by Plaintiff and Class Members as
5                     applicable or full restitution of all funds acquired from Plaintiff
6                     and Class Members from the defaults and underpayments
7                     during the relevant class period;
8               (f)   Punitive damages, as allowable, in an amount determined by
9                     the Court or jury;
10              (g)   Any and all statutory enhanced damages;
11              (h)   All reasonable and necessary attorneys’ fees and costs provided
12                    by statute, common law or the Court’s inherent power;
13              (i)   Pre- and post-judgment interest; and
14              (j)   All other relief, general or special, legal and equitable, to which
15                    Plaintiff and Class Members may be justly entitled as deemed
16                    by the Court.
17

18
     Dated: December 17, 2020      Respectfully submitted,

19                                 LAW OFFICES OF TODD M. FRIEDMAN, PC
20

21                                       By: /s Todd. M. Friedman
22                                           TODD M. FRIEDMAN, ESQ.
23                                            Attorney for Plaintiff Judith Givens

24

25

26

27
28
                                             Page 14
                                      CLASS ACTION COMPLAINT
